DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/897,317 filed 06/10/2020.

Information Disclosure Statement
The information disclosure statement filed 07/08/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-14 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; An inductor bridge comprising: a flexible substrate; and a coil defined by a conductor pattern provided on or in the flexible substrate; wherein the inductor bridge connects a plurality of circuit portions; the flexible substrate includes at least one rigid portion and at least one flexible portion; the at least one rigid portion is wider than the flexible portion; the at least one rigid portion includes the coil and a joining portion connected to another circuit; the coil includes a plurality of coil portions located at different positions in plan view; the flexible portion is located adjacent to one side of the at least one rigid portion; at least two of the plurality of coil portions are located on the one side when viewed from the joining portion; the plurality of coil portions located on the one side when viewed from the joining portion include a first coil portion and a second coil portion; the second coil portion is located nearer to the one side than the first coil portion; and an inductance of the second coil portion is substantially equal to or less than an inductance of the first coil portion.
          Therefore, claim 1 and its dependent claims 2-3 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 4 with the allowable feature being; An electronic device comprising: an inductor bridge; a first circuit portion; and a second circuit portion; wherein the first circuit portion and the second circuit portion are connected via the inductor bridge; the inductor bridge includes a flexible substrate and a coil defined by a conductor pattern provided on or in the flexible substrate, the inductor bridge connecting a plurality of circuit portions; the flexible substrate includes at least one rigid portion and at least one flexible portion; the at least one rigid portion is wider than the flexible portion;
the at least one rigid portion includes the coil and a joining portion connected to another circuit; the coil includes a plurality of coil portions located at
different positions in plan view; the flexible portion is located adjacent to one side of the at least one rigid portion; at least two of the plurality of coil portions are located on the one side when viewed from the joining portion; the plurality of coil portions located on the one side when viewed from the joining portion include a first coil portion and a second coil portion; the second coil portion is located nearer to the one side than the first coil portion; an inductance of the second coil portion is substantially equal to or less than an inductance of the first coil portion; and in a state where the flexible portion is bent, the first circuit portion and the second circuit portion are connected via the inductor bridge.
          Therefore, claim 4 and its dependent claims 5-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERMAN NG/Primary Examiner, Art Unit 2847